Citation Nr: 1604646	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-39 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to nonservice-connected (NSC) pension benefits.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to March 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the benefit on appeal.  The Detroit, Michigan RO currently has jurisdiction of the Veteran's claims file.  

In November 2011, the Veteran's claim was remanded for additional development and has since been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's nonservice-connected disabilities for pension purposes include bilateral pes planus, rated 10 percent disabling, and hypertension, rated noncompensable.  

2.  The Veteran is in receipt of service connection for PTSD, rated 50 percent disabling.  

3.  The Veteran does not have one nonservice-connected disability ratable at 60 percent or more, or a single disability rated at 40 percent or more with additional nonservice-connected disabilities to bring the combined disability rating to 70 percent or more. 

4.  The Veteran's disabilities are not productive of total disability, and are not sufficient to preclude the average person from following a substantially gainful position. 

5.  The Veteran is not unemployable by reason of disability, age, education, and occupational history.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 1523 (West 2014); 38 C.F.R. §§ 3.340, 3.342, 4.15, 4.16, 4.17, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in May 2006 and October 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The October 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of nonservice-connected pension benefits.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided a VA examination in June 2014.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Ultimately, the examiner concluded that the Veteran's none of the Veteran's disabilities (bilateral pes planus, PTSD, or hypertension) caused him to be unemployable.  As the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate. Based on the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the June 2014 VA examination and report; the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its November 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Basic entitlement to non-service-connected pension exists if a veteran meets the service requirement and is permanently and totally disabled, not the result of the veteran's willful misconduct.

To meet the service requirement a veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  In this case, the Veteran served on active duty for 90 days or more during a period of war; and therefore, meets the service requirement for nonservice-connected pension benefits.

VA will consider a veteran to be permanently and totally disabled if he is (1) a patient in a nursing home for long-term care because of a disability, or determined to be disabled for Social Security Administration (SSA) purposes.  38 U.S.C.A. § 1502; 38 C.F.R. § 3.3.  Evidence of record indicates the Veteran is not in a nursing home or in receipt of SSA benefits.  

In the absence of these circumstances, a finding of permanent and total disability requires rating each disability under the appropriate diagnostic code of the Schedule for Rating Disabilities, to determine whether the veteran has a combined 100 percent schedular rating for pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent and total disability evaluations for pension purposes will be authorized, provided other requirements of entitlement are met, for congenital, developmental, hereditary, or familial conditions, as well as for disabilities that require indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).  In this case, the Veteran does not have a combined 100 percent schedular rating for pension purposes.

Alternatively, a veteran may establish permanent and total disability for pension purposes even absent a combined 100 percent schedular evaluation by proving he is unemployable as a result of disability reasonably certain to continue throughout the life of the person; or suffering from a lifetime disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.3, 3.340, 4.15.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  The permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; will be considered to be permanent total disability.  38 C.F.R. § 4.15.  In the Veteran's case, the circumstances listed do not apply, and therefore the determination as to whether the Veteran meets the criteria for a permanent and total rating is based on his disability evaluations.

For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  The percentage requirements of 38 C.F.R. § 4.16 are as follows: if there is only one disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  When the percentage requirements are met, and the disabilities involved are of a permanent nature, a rating of permanent and total disability will be assigned if the veteran is found to be unable to secure or follow substantially gainful employment by reason of such disability.  Prior employment or unemployment status is immaterial if in the judgment of the rating board the veteran's disabilities render him unemployable.  See 38 C.F.R. § 4.17.

For the purposes of determining whether or not a veteran is permanently and totally disabled, ratings for service-connected disabilities may be combined with ratings for non-service-connected disabilities.  38 U.S.C.A. § 1523.  If a veteran's combined disability is less than 100 percent, as in this case, he must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.341.

Where the evidence of record establishes that an applicant for pension fails to meet the disability requirements based on the percentage standards, but meets the basic entitlement criteria, and is found to be unemployable by reason of his disabilities, age, occupational background and other related factors, the claim will be referred for extraschedular evaluation.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

Factual Background and Analysis

The Veteran contends that his NSC disabilities render him unemployable and seeks NSC pension benefits.  

For pension purposes, the Veteran's disabilities are as follows: bilateral pes planus (10 percent) and hypertension (noncompensable).  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a nonservice-connected disability pension.  The Board notes that service connection is currently in effect only for PTSD, rated as 50 percent disabling.  His combined rating for pension purposes is 60 percent.  The Veteran does not, therefore, qualify for a combined 100 percent schedular rating, nor does he have one disability rated at 60 percent or higher or two or more disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17.

In addition to not meeting the scheduler criteria delineated above, the evidence shows that the Veteran is not prevented from following substantially gainful employment due to his disabilities.  In fact, he is currently employed in housekeeping at the Compensated Work Therapy (CWT) program at the Detroit VA Medical Center.  

In his March 2006 claim for pension benefits, the Veteran only listed his PTSD as preventing him from working.  He did not describe any problems in his feet or symptoms related to hypertension at that time.  

The post-service VA treatment records mainly reflect treatment for the Veteran's psychiatric symptoms and alcohol abuse.  It appears that the Veteran was first diagnosed as having hypertension in 2008, but it was well-controlled and he eventually was able to stop taking his medications for it.  These records do not include any discussion of foot problems or symptoms of hypertension that interfere with his occupational functioning.  

The Veteran was afforded VA examinations in June 2006, during which he reported being most recently employed in December 2004.  At the time of the examination, the Veteran did not report any functional problems in the bilateral feet or lower extremities.  He had a history of right ankle surgery, but was not shown to have any disabling residuals.  Physical examination revealed bilateral pes planus, normal gait, and no pain in the Achilles tendons.  The general medical examiner opined that the Veteran's bilateral pes planus and medications for dyslipidemia do not prevent him from working or performing daily, routine activities.  At the time of this examination, the Veteran had not yet been diagnosed as having hypertension.  

During a PTSD examination dated in June 2006, the examiner noted that the Veteran's anger and concentration problems had caused him vocational distress.  The examiner noted that the Veteran's longest employment was from 1995 to 2002 as a dental assistant, but he was last employed in December 2004.  He had no current source of income and his main interest was playing music.  The examiner diagnosed alcohol dependence, in partial remission, nicotine dependence, and depression, not otherwise specified.  In October 2006, the examiner confirmed that the Veteran has PTSD following additional psychological testing.  

During the June 2014 VA general medical examination, the examiner noted that the Veteran is not unemployable due to his hypertension or bilateral pes planus disabilities.  The Veteran endorsed bilateral foot pain with standing or walking for long periods of time.  The examiner noted that the Veteran did not have any functional loss or functional impairment in either foot due to his bilateral pes planus.  Physical examination revealed some decreased longitudinal arch height of both feet on weight-bearing, but there was no objective evidence of any marked deformity or marked pronation in either foot.  The weightbearing line of the left foot fell over or was medial to the left great toe.  He had inward bowing of the Achilles tendon in the left foot.  The examiner noted that the Veteran experienced pain on weightbearing.  

The examiner noted that the Veteran currently works as a housekeeper at the Detroit VA.  The examiner described that the Veteran's bilateral pes planus impacts his ability to perform his occupational tasks inasmuch as his feet hurt after his work shift.  Nevertheless, he is able to complete all his work tasks.  

The examiner noted that the Veteran has not taken hypertensive medication since 2010.  He was diagnosed as having hypertension in 2008 and was placed on medication.  Once his blood pressure normalized, the Veteran was taken off medication.  The examiner opined that hypertension does not impact the Veteran's usual occupation.  The examiner also noted that although the Veteran is diagnosed as having hyperlipidemia, he is not currently receiving treatment and his hyperlipidemia is not considered a disabling condition.  

The 2014 examiner also opined that the Veteran's service-connected PTSD causes occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He generally functions satisfactorily with normal routine behavior, self-care, and conversation.  The examiner stated that the Veteran reported that his jobs in the past would sometimes trigger memories of his traumatic experiences, but he is unclear how much they would interfere with work or social performance as these issues are currently resolving.  

Neither the June 2014 VA examination report, or the relevant VA treatment records have shown that the Veteran is unemployable due to any disability or combination of disabilities.  There are treatment notes dated in 2005 and 2006 showing that the Veteran's major depression and alcohol abuse disorder causes marked impairment in his employment, but these records do not otherwise discuss the impact of his nonservice-connected disabilities on his employability.  The Veteran reported missing opportunities for secure employment because of his intoxication or alcoholism.  These VA treatment records, however, do not show any significant disabling effects related to bilateral pes planus or hypertension.  In fact, his hypertension has essentially resolved, and he has reported some pain symptoms in his bilateral feet at work, but he is otherwise able to complete his work tasks.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to nonservice-connected pension benefits.  Namely, the great weight of the evidence shows that the Veteran does not meet the necessary schedular criteria for a permanent and total disability rating.  In addition, the preponderance of the competent evidence shows that the Veteran is not prevented from following substantially gainful employment due to a disability or combination of disabilities.  

The Board has considered the lay testimony as well as the arguments submitted by the Veteran's representative that work at the CWT is not substantially gainful employment.  Even assuming that working at the CWT is not substantially gainful employment, the most probative evidence of record shows that the Veteran is capable of finding substantially gainful employment due to a disability or combination of disabilities.  

The Board finds the most probative evidence regarding the occupational impact of his disabilities is the June 2014 VA examiner's opinion.  The Board considers this report to represent an accurate account of the Veteran's overall disability picture based upon the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).  This examiner described the functional impact of the Veteran's PTSD (occupational and social impairment with reduced reliability), bilateral pes planus (mild symptoms with pain), and hypertension (resolved).  The Board finds that the description of the Veteran's symptoms in his VA examination reports and VA treatment records overwhelmingly show no significant functional impact from his bilateral pes planus or hypertension, and his PTSD symptoms do not rise to the level of precluding employment.  

In sum, the Board does not doubt that the Veteran's service-connected PTSD and nonservice-connected bilateral pes planus and hypertension have some impact on his employability.  However, for the reasons and bases set forth above, the preponderance of the evidence is against finding his disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the pension claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the Veteran's prior work history and the assessed mild severity of his physical disorders, the Board finds the preponderance of the evidence shows the Veteran's disabilities do not preclude him from obtaining and maintaining substantially gainful employment.  38 C.F.R. §§ 3.340, 3.342.  The Board finds further that the evidence of record shows there is no plausible basis to conclude the Veteran is unable to secure and follow a gainful occupation.  Hence, referral to the Director, Compensation Service for consideration on an extraschedular basis is not warranted.  38 C.F.R. §§ 4.16(b), 4.17(b); see also Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).


ORDER

Entitlement to nonservice-connected VA pension benefits is denied.  


REMAND

The Board finds that additional development is necessary regarding the Veteran's increased rating claim for PTSD and TDIU claims.  

In a June 2015 rating decision, the RO awarded service connection for PTSD, effective March 21, 2006.  It assigned an initial 50 percent rating.  In the November 2015 Informal Hearing Presentation (IHP), the Veteran's representative indicated that the Veteran expressed disagreement with the 50 percent rating assigned for his now, service-connected PTSD.  The Board will liberally construe the argument in the IHP as a notice of disagreement to the rating assigned in the June 2015 rating decision.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In the November 2015 IHP, the Veteran's representative also requested that the Veteran be considered for a TDIU.  The Board notes that according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c) (West 2014); 38 C.F.R. § 14.507 (2015).  Here, the Veteran has claimed that the disability on appeal is the cause of his unemployability.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Statement of the Case on the issues of entitlement to an initial disability rating in excess of 50 percent for PTSD and entitlement to a TDIU should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issues.  If the Veteran perfects an appeal with respect to this, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


